COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  JODI STROBACH,                                  §               No. 08-17-00182-CV

                        Appellant,                §                 Appeal from the

  v.                                              §                143rd District Court

  WESTEX COMMUNITY CREDIT                         §             of Reeves County, Texas
  UNION,
                                                  §             (TC# 14-03-20605-CVR)
                         Appellee.
                                              §
                                            ORDER

        Pending before the Court is the Appellant’s Motion to Correct the Clerk’s Record because

portions of Volumes 3 and 4 of the Clerk’s Record are illegible. The following documents are

illegible: (1) Volume 3, pages 680-993, titled “Defendant TransPecos Banks’ Traditional and No

Evidence Motion for Summary Judgment”, filed May 30, 2017; and (2) Volume 4, pages 1079-

1099, titled “Plaintiff’s Response to Defendants’ Motions for Summary Judgment”, filed June 16,

2017. The motion is GRANTED. The Court ORDERS the District Clerk of Reeves County,

Texas, to file a supplemental clerk’s record containing these two documents in legible form

pursuant to Rule 34.5(d), Tex.R.App.P. The supplemental clerk’s record is due to be filed on or

before January 8, 2018, and Appellant’s brief will be due thirty days after the supplemental clerk’s

record is filed.

        IT IS SO ORDERED this 19th day of December, 2017.


                                                      PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.